DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/08/2020 has been entered.

	
Response to Amendment
The office action is responding to the arguments filed on 12/08/2020. Claims 1-20 are pending. Claims 1, 10 and 12 have been amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi [US 2015/0128137] in view of Smith et al. [US 2018/0307622]. 
Claim 10 is rejected over Yamaguchi and Smith.
Yamaguchi teaches “A method, comprising: in response to receiving an interrupt from a bus device associated with a first virtual machine,” as “A unit that notifies the hypervisor of the detection of data output in a case where the data output to the outside is detected in the CPU subsystem of the FT server, in other words, a unit that enables the hypervisor to detect data output for the outside. This unit (e2) is realized by a DMA interrupt control unit 16, which will be described later, notifying the hypervisor of "DMA read request detection interrupt" or "DMA read data detection interrupt".” [¶0073] (Receiving interrupt from a driver is recited.)
“storing a payload of the interrupt at the memory region.” as “The DMA interrupt control unit 16 can determine a VM 40 for which an interrupt needs to be generated by referring to this table 16b (see Steps S124 and S126 illustrated in FIG. 7 and Steps S234 and S236 illustrated in FIG. 17).” [¶0225] (Storing payload of the interrupt.)

However, Smith teaches “identifying a memory region exclusively assigned to the first virtual machine based on mapping a virtual machine identifier (VMID associated with the interrupt to a virtual function; and” as “The system detects a translation request generated by a first virtual machine with a first virtual memory identifier (VMID). The translation request is conveyed from the execution unit to the first TLB.” [Abstract] (Detection of translation required by VMID is recited.)
Yamaguchi and Smith are analogous arts because they teach virtual machine and memory access management for virtual machines.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yamaguchi and Smith before him/her, to modify the teachings of Yamaguchi to include the teachings of Smith with the motivation of a system includes at least one execution unit and a first TLB, wherein the first TLB comprises a plurality of entries storing virtual-to-physical address translations. [Smith, ¶0012]
Claim 1-2, 6-7, 9, 12-13, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi [US 2015/0128137] in view of Smith et al. [US 2018/0307622] in further view of Almasi et al. [US 2016/0188452] and in further view of Gilbert et al. [US 2020/0050364].
Claim 1 is rejected over Yamaguchi, Smith, Almasi and Gilbert.
Yamaguchi teaches “A method comprising: receiving at an input/output memory management unit (IOMMU) a first memory access request from a bus device, the first memory access request comprising a first memory address and a first request identifier indicating a first virtual machine (VM) associated with the first memory access request;” as “At this time, the DMA read request monitoring unit 12 acquires the monitoring target PCIe device by referring to the monitoring target PCIe device management table 16b (see FIGS. 9 and 15C) of the DMA interrupt control unit 16, which is generated by the FT control unit 21, and performs the determination process of Step S213. In addition, the DMA read request monitoring unit 12 can determine whether or not the packet corresponds to the monitoring target PCIe device by referring to a requester ID included in the header of the PCIe transaction packet as illustrated in FIGS. 15A and 15B.” [¶0224] (The DMA unit works as the IOMMU, which is determining a corresponding VMID based on the request ID.)
Yamaguchi does not explicitly teach in response to determining at the IOMMU, based on mapping a virtual memory identifier (VMID) to a virtual function identifier (VFID), that the first virtual machine is authorized to access a first region of memory associated with first memory address, satisfying the first memory access request at a memory.
However, Smith teaches “in response to determining at the IOMMU, based on the first set of page tables, that the first virtual machine is authorized to access a first region of memory associated with first memory address, satisfying the first memory access request at a memory.” as “GPU 130 is configured to perform a lookup of the TLBs for a first translation request using a first virtual address, first virtual memory identifier (VMID), and first virtual function identifier (VFID). If the lookup results in a miss, the TLB is configured to allocate an entry for the given translation request, where the entry is addressable by the first virtual address, first VMID, and first VFID. Also, if the lookup results in a miss, the L1 TLB is configured to convey the first translation request and the first VMID and first VFID to the L2 TLB 160. If the request misses in 
Yamaguchi and Smith are analogous arts because they teach virtual machine and memory access management for virtual machines.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yamaguchi and Smith before him/her, to modify the teachings of Yamaguchi to include the teachings of Smith with the motivation of a system includes at least one execution unit and a first TLB, wherein the first TLB comprises a plurality of entries storing virtual-to-physical address translations. [Smith, ¶0012]
The combination of Yamaguchi and Smith does not explicitly teach mapping, at the IOMMU, a virtual memory identifier (VMID) to a virtual function identifier (VFID);
accessing, by the IOMMU, a first set of page tables based on the mapping, the first set of page tables being exclusively associated with the first VM; and
However, Almasi teaches “mapping, at the IOMMU, a virtual memory identifier (VMID) to a virtual function identifier (VFID);” as “each of the guests is associated with a respective one of the virtual functions; and the assigning each of the plurality of virtual functions an associated memory are includes maintaining a per -virtual function mapping table identifying a respective one mapping function for each of the virtual functions, and each of the mapping functions mapping one of the memory areas of the physical area to an associated virtual memory.” [¶0006] (Mapping of virtual memory ID to virtual function ID is recited.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yamaguchi, Smith and Almasi before him/her, to modify the teachings of combination of Yamaguchi and Smith to include the teachings of Almasi with the motivation of provide an enhanced disk controller optimized for operations in a virtualized environment. [Almasi, ¶0015]
The combination of Yamaguchi, Smith and Almasi does not explicitly teach accessing, by the IOMMU, a first set of page tables based on the mapping, the first set of page tables being exclusively associated with the first VM; and
However, Gilbert teaches “accessing, by the IOMMU, a first set of page tables based on the mapping, the first set of page tables being exclusively associated with the first VM; and” as “the memory management module 348 can determine a guest mode in which the VM is running and can associate the virtual machine with a host page table in view of the determination.” [¶0054] (The association of page table with the VM is recited.)
Yamaguchi, Smith, Almasi and Gilbert are analogous arts because they teach virtual machine and memory access management for virtual machines.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yamaguchi, Smith, Almasi and Gilbert before him/her, to modify the teachings of combination of Yamaguchi, Smith and Almasi to include the teachings of Gilbert with the motivation of using virtual memory techniques, the host machine can give each virtual machine the impression that it has a 
Claim 2 is rejected over Yamaguchi, Smith, Almasi and Gilbert.
Yamaguchi does not explicitly teach wherein mapping the VMID to the VFID comprises mapping the first request identifier the VFID.
However, Smith teaches “wherein mapping the VMID to the VFID comprises mapping the first request identifier the VFID.” as “The page table walker is configured to utilize the first virtual address, the first VMID, and the first VFID to locate a matching physical address.” [¶0014] (The mapping using VMID and VFID is recited.)
Claim 6 is rejected over Yamaguchi, Smith, Almasi and Gilbert.
Yamaguchi teaches “wherein: the first request identifier is stored at a field of the memory access request reserved for a device identifier.” as “the DMA read data monitoring unit 14 can determine whether or not the packet corresponds to the monitoring target PCIe device by referring to a requester ID included in the header of the PCIe transaction packet as illustrated in FIGS. 15A and 15B.” [¶0235] (The recited portion indicates the request identifier is located in the header of the device driver level.)
Claim 7 is rejected over Yamaguchi, Smith, Almasi and Gilbert.
Yamaguchi teaches “further comprising: identifying the first request identifier based on a device driver associated with the bus device.” as “At this time, the DMA read data monitoring unit 14 acquires the monitoring target PCIe device by referring to the monitoring target PCIe device management table 16b (see FIGS. 9 and 15C) of the DMA interrupt control unit 16, which is generated by the FT control unit 21, and performs the determination process of Step S223. In addition, the DMA read data monitoring unit 14 can determine whether or not the 
Claim 9 is rejected over Yamaguchi, Smith, Almasi and Gilbert with the same rationale of rejection of Claim 1, because claim 9 requires same steps of Claim 1 for handling second memory access request.
Claim 12 is rejected over Yamaguchi, Smith, Almasi and Gilbert with the same rationale of rejection of Claim 1.
Claim 13 is rejected over Yamaguchi, Smith, Almasi and Gilbert with the same rationale of rejection of Claim 2.
Claim 17 is rejected over Yamaguchi, Smith, Almasi and Gilbert with the same rationale of rejection of Claim 6.
Claim 18 is rejected over Yamaguchi, Smith, Almasi and Gilbert with the same rationale of rejection of Claim 7.
Claim 20 is rejected over Yamaguchi, Smith, Almasi and Gilbert with the same rationale of rejection of Claim 9.
Claim 3-4 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi [US 2015/0128137] in view of Smith et al. [US 2018/0307622] in further view of Almasi et al. [US 2016/0188452] in further view of Gilbert et al. [US 2020/0050364] and yet in further view of Zhao et al. [US 2018/0052776].
Claim 3 is rejected over Yamaguchi, Smith, Almasi, Gilbert and Zhao.
The combination of Yamaguchi, Smith, Almasi and Gilbert does not explicitly teach wherein mapping the first request identifier to the VFID comprises mapping based on an offset value that indexes to a linked list of virtual functions.
“wherein mapping the first request identifier to the VFID comprises mapping based on an offset value that indexes to a linked list of virtual functions.” as “The base virtual address may be modified using the offset and/or stride associated with the processing device in the shared virtual index translation table passed to a physical address generator (e.g., implemented in hardware) by a parameter gate (e.g., multiplexer which may be implemented in hardware).” [¶0032] (Address mapping using offset in the address to pointer to the translation table is recited. The underline data structure of TLB can be of many forms.)
Yamaguchi, Smith, Almasi, Gilbert and Zhao are analogous arts because they teach virtual machine and memory access management for virtual machines.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yamaguchi, Smith, Almasi, Gilbert and Zhao before him/her, to modify the teachings of combination of Yamaguchi, Smith, Almasi and Gilbert to include the teachings of Zhao with the motivation of Only a fraction of kernels work on non-contiguous memory space and adding the stride value to address translation adds 100% more operations (with the benefit of saving additional spaces in each processing device's dedicated memory). [Zhao, ¶0033]
Claim 4 is rejected over Yamaguchi, Smith, Almasi, Gilbert and Zhao.
The combination of Yamaguchi and Smith does not explicitly teach wherein mapping the first request identifier to the VFID comprises mapping based on a stride value that indexes to the linked list of virtual functions.
However, Zhao teaches “wherein mapping the first request identifier to the VFID comprises mapping based on a stride value that indexes to the linked list of virtual functions.” as “The physical address generator may modify the base physical address using the offset and/or 
Claim 14 is rejected over Yamaguchi, Smith, Almasi, Gilbert and Zhao with the same rationale of rejection of Claim 3.
Claim 15 is rejected over Yamaguchi, Smith, Almasi, Gilbert and Zhao with the same rationale of rejection of Claim 4.
Claim 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi [US 2015/0128137] in view of Smith et al. [US 2018/0307622] in further view of Almasi et al. [US 2016/0188452] in further view of Gilbert et al. [US 2020/0050364] and yet in further view of Macpherson [US 2014/0082253].
Claim 8 is rejected over Yamaguchi, Smith, Almasi, Gilbert and Macpherson.
The combination of Yamaguchi, Smith, Almasi and Gilbert does not explicitly teach further comprising: accessing a set of page tables based on the mapping.
However, Macpherson teaches “further comprising: accessing a set of page tables based on the mapping.” as “Embodiments of techniques and systems for execution of code with multiple page tables are described. In embodiments, a heterogenous system utilizing multiple processors may use multiple page tables to selectively execute appropriate ones of different versions of executable code. The system may be configured to support use of function pointers to virtual memory addresses. In embodiments, a virtual memory address may be mapped, such as during a code fetch.” [Abstract] (Accessing multiple page tables based on mapping is recited.) 
Yamaguchi, Smith, Almasi, Gilbert and Macpherson are analogous arts because they teach virtual machine and memory access management for virtual machines.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yamaguchi, Smith, Almasi, Gilbert and Macpherson before him/her, to modify the teachings of combination of Yamaguchi, Smith, Almasi and Gilbert to include the teachings of Macpherson with the motivation of Usage of multiple page tables may allow the system to support function pointers while utilizing only one virtual memory address for each function that is pointed to. [Macpherson, Abstract]
Claim 19 is rejected over Yamaguchi, Smith, Almasi, Gilbert and Macpherson with the same rationale of rejection of Claim 8.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi [US 2015/0128137] in view of Smith et al. [US 2018/0307622] and in further view of Dabak et al. [US 2018/0267819].
Claim 11 is rejected over Yamaguchi, Smith and Dabak.
The combination of Yamaguchi and Smith does not explicitly teach further comprising: retrieving, by a guest operating system, the payload from the memory region.
However, Dabak teaches “further comprising: retrieving, by a guest operating system, the payload from the memory region.” as “At 460 in FIG. 4, guest OS 134A retrieves notification data generated by hypervisor 114 in response to the above manipulation. For example, the notification data may be retrieved by accessing a known location that stores notification data, sending a "get trace" request to hypervisor 114, etc.” [¶0051] (Guest OS retrieves the payload from memory region.)
Yamaguchi, Smith and Dabak are analogous arts because they teach virtual machine and memory access management for virtual machines.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yamaguchi, Smith and Dabak before him/her, to modify the teachings of combination of Yamaguchi and Smith to 
Allowable Subject Matter
Claims 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 recites “wherein mapping the first request identifier to the VFID based on the stride value comprises multiplying the stride value with a virtual function number corresponding to the virtual function.” which is not taught or fairly suggested by the prior arts on records. Therefore, Claim 5 is considered to have allowable subject matter. Claim 16 is also considered to have allowable subject matter with the same rationale.
Response to Arguments
Applicant’s arguments with respect to independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606.  The examiner can normally be reached on Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/Primary Examiner, Art Unit 2132